UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4369


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC LAMAR BRUTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:13-cr-00299-NCT-1)


Submitted:   October 21, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greg Davis, Assistant
Federal Public Defender, Winston-Salem, North Carolina, for
Appellant. Andrew Charles Cochran, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    Lamar   Bruton   pled    guilty,    pursuant   to    a   plea

agreement, to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2012).               The district court

deemed Bruton an armed career criminal, see 18 U.S.C. § 924(e)

(2012), and sentenced him to 188 months’ imprisonment—the bottom

of    Bruton’s   advisory   Guidelines      range.     Counsel   has    filed   a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal but

questioning      whether    the   district     court    properly      classified

Bruton as an armed career criminal.            Bruton was informed of his

right to file a pro se supplemental brief, but he has not done

so.    We affirm.

            When considering whether the district court properly

sentenced a defendant as an armed career criminal, we review the

court’s legal conclusions de novo and its factual findings for

clear error.       United States v. McDowell, 745 F.3d 115, 120 (4th

Cir. 2014), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

June 16, 2014) (No. 13-10640).            Under the Armed Career Criminal

Act (“ACCA”), if a defendant is convicted of being a felon in

possession of a firearm and has sustained at least three prior

convictions      for   violent    felonies    or     serious   drug     offenses

committed on occasions different from one another, the defendant

is subject to an enhanced sentence.           18 U.S.C. § 924(e)(1).

                                      2
            Bruton        contends         that       his           three     North          Carolina

convictions for burning certain buildings should be counted as

only one predicate offense for the purpose of the ACCA because

they were consolidated for judgment.                        Although we held in United

States     v.    Davis,       720     F.3d      215       (4th       Cir.     2013),          that    a

consolidated sentence for multiple North Carolina convictions is

to be treated as a single sentence for purposes of the career

offender enhancement, id. at 219, Davis does not apply in the

context of the ACCA.             We reiterate that “[n]othing in § 924(e)

or   the   Guidelines         suggests       that         offenses         must    be       tried     or

sentenced       separately       in    order         to        be    counted           as    separate

predicate       offenses,”      and     that        “[t]he          only    requirement          [for

applying the ACCA] is that the predicate offenses be committed

on   occasions       different      from     one      another.”             United          States    v.

Samuels, 970 F.2d 1312, 1315 (4th Cir. 1992) (internal quotation

marks    omitted).        Accordingly,           we       conclude         that    the       district

court correctly sentenced Bruton as an armed career criminal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious grounds for appeal.

We therefore affirm the district court’s judgment.                                      This court

requires that counsel inform Bruton, in writing, of his right to

petition    the      Supreme    Court      of       the    United       States         for    further

review.         If   Bruton    requests         that       a    petition          be    filed,       but

counsel believes that such a petition would be frivolous, then

                                                3
counsel   may   move   in     this   court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Bruton.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    court   and   argument      would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        4